— In a proceeding to discipline respondent, an attorney and counselor at law, for professional misconduct, the, issues raised by the petition and the answer are referred to Honorable Daniel G. Albert, a retired Justice of the Supreme Court, 85 Stratford Road, Rockville Centre, N. Y. 11570, as special referee, to hear and to report, with his findings upon each of the issues. On the court’s own motion, the respondent is suspended forthwith pending the outcome of the hearing and until the further order of this court. Mollen, P. J., Damiani, Lazer, Mangano and Thompson, JJ., concur.